Per Curiam. This cause coming to be heard on the motion of the Respondent to dismiss, due notice being given, and the Court being fully advised; Finds that the Claimant has received an amount in excess of the statutory limit on damages allowable in this Court on the basis of a loan agreement executed by a joint tortfeasor in favor of the Claimant. The Claimant is entitled to one satisfaction and the recovery of an amount in excess of the statutory limit on damages in this Court is a bar to further recovery of damages in this Court. See, Powers v. State, 28 Ill.Ct. Cl. 130, 131 (1972); William v. State, 25 Ill.Ct.Cl. 249, 255 (1965); and Laboda v. State, 24 Ill.Ct.Cl. 172, 176 (1961). It is hereby ordered that the motion of the Respondent to dismiss be, and the same is hereby granted and the cause is dismissed.